In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
Nos. 16‐1275, 16‐2260, 16‐3084, & 16‐4212  
 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

TORRIE KING, et al.,  
                                              Defendants‐Appellants. 
                      ____________________ 

         Appeals from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 1:13‐cr‐00772 — Elaine E. Bucklo, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 7, 2018 — DECIDED DECEMBER 6, 2018 
                  ____________________ 

    Before FLAUM, RIPPLE, and BARRETT, Circuit Judges. 
   BARRETT, Circuit Judge.  Nathaniel Hoskins, Julian Martin, 
and  Torrie  King  were  members  of  the  Imperial  Insane  Vice 
Lords,  a  gang  in  Chicago.  Following  a  multi‐year 
investigation into the gang’s activities, they were prosecuted 
together  in  a  bench  trial  and  convicted  on  several  counts. 
After  trial  and  before  sentencing,  the  government  disclosed 
evidence that it had obtained from a confidential informant. 
2                                  Nos. 16‐1275, 16‐2260, 16‐3084, & 16‐4212 

The district court held that the late disclosure did not violate 
Brady v. Maryland, 373 U.S. 83 (1963), because the suppressed 
evidence  was  neither  exculpatory  nor  material.  All  three 
defendants appeal that ruling. In addition to the joint Brady 
claim,  Martin  raises  two  issues  that  are  unique  to  him:  he 
argues  that  the  district  court  violated  the  Confrontation 
Clause when it admitted a statement made by a non‐testifying 
codefendant  and  that  the  district  court  made  several  errors 
when it imposed his sentence. Neither the defendants’ joint 
claim  nor  either  of  Martin’s  individual  claims  warrants 
reversing the district court. 
                                     I. 
    This case arises from the operations of the Chicago gang 
known as the Imperial Insane Vice Lords (“Vice Lords”). The 
gang  controlled  drug  operations  near  Thomas  Street  and 
Keystone  Avenue on the west side  of  Chicago. In  late 2010, 
the  government  began  investigating  the  gang’s  activities, 
which led to the indictment of two dozen people for various 
offenses,  including  racketeering  conspiracies,  firearm 
offenses, narcotics offenses, and murder. Among the indicted 
were  the  defendants  in  this  case:  Nathaniel  Hoskins,  Julian 
Martin,  and  Torrie  King.  Their  two‐week  joint  bench  trial 
produced a vast record; here, we discuss only the small slice 
relevant to this appeal. 
   First, trial testimony described the gang’s hierarchy. The 
head  of  the  Vice  Lords  was  known  as  the  “King.”  The 
hierarchy also included other important positions such as the 
Don  (second  in  command),  the  Prince  (third  in  command), 
and  Five  Star  Universal  Elites  (those  who  ranked  above  an 
average Vice Lords member). During the time of the alleged 
conspiracy,  Martin  served  as  the  Prince  and  Hoskins  was 
Nos. 16‐1275, 16‐2260, 16‐3084, & 16‐4212                         3 

vying to be the King. Former gang member Darrell Pitts and 
special agent William Desmond testified that the Vice Lords 
held  meetings,  controlled  certain  areas,  and  used 
punishments to maintain control over lower‐level members. 
This  was  corroborated  by  intercepted  gang  member  calls. 
And  evidence  showed  that  Hoskins,  Martin,  and  King 
participated in these gang actions.  
    Second,  Vice  Lords  member  and  codefendant  Raymond 
Myles testified that Martin provided him with a weapon and 
ordered him to kill a man named Tony Carr. Myles testified 
that he didn’t know Carr and that Martin didn’t explain why 
he  wanted  Carr  killed.  Myles  ultimately  didn’t  go  through 
with the murder—he said that he got cold feet—and beat Carr 
with the gun instead. 
    Third, the government presented evidence that Vice Lords 
member  Andre  Brown  murdered  a  man  named  Marcus 
Hurley.  The  evidence  included  surveillance  footage  of  the 
actual murder, along with circumstantial evidence indicating 
that it was committed in retaliation for an incident involving 
members  of  the  Four  Corner  Hustlers  (“Hustlers”),  a  gang 
with  whom  the  Vice  Lords  had  an  ongoing  feud.  Recorded 
calls showed both that Hoskins, Martin, and King sought to 
shelter  Brown  following  the  murder  and  that  Hoskins  took 
credit  for  it.  The  government  also  introduced  a  post‐arrest 
statement  that  Hoskins  had  given  to  Investigator  Andrew 
Marquez,  which  included  information  about  the  murder. 
Marquez  testified  that  Hoskins  told  him  that  he  was  with 
Martin,  Brown,  and  others  following  the  murder  of  Hurley 
and that Brown informed them that he had killed Hurley.  
    Finally, evidence showed that Martin and King plotted to 
kill another Hustlers gang member, Brian Smith. Martin also 
4                                  Nos. 16‐1275, 16‐2260, 16‐3084, & 16‐4212 

recruited Myles to help with this job. But when Martin, King, 
and  Myles  arrived  at  the  place  where  they  planned  to  kill 
Smith,  law  enforcement—wise  to  the  plot  courtesy  of 
previous wiretaps—arrived and forced them to abandon the 
plan.  
    The defendants were each convicted on multiple counts. 
The ones relevant to this appeal are the following: the district 
court  found  all  three  defendants  guilty  of  racketeering 
conspiracy and conspiracy with intent to distribute, Hoskins 
guilty of conspiracy to murder in aid of racketeering activity, 
and Martin and King each guilty of being an accessory after 
the  fact  to  murder.  It  found  Martin  and  King  not  guilty  of 
attempting to murder Smith in furtherance of the conspiracy. 
    After  the  bench  trial  but  before  sentencing,  the 
government  disclosed  to  the  defendants  reports  from  the 
Drug  Enforcement  Administration  about  D.J.,  an  alleged 
former  leader  of  the  Vice  Lords  who  became  a  confidential 
informant  on  the  gang’s  activities.  The  materials  showed, 
among  other  things,  evidence  of  infighting  within  the  Vice 
Lords. After the disclosure, Martin and Hoskins moved for a 
new trial, contending that the government’s failure to timely 
disclose this information amounted to a Brady violation. See 
Brady  v.  Maryland,  373  U.S.  83  (1963).1  The  district  court 
denied  the  defendants’  motions  because  it  found  the  new 
evidence  to  be  neither  material  nor  exculpatory.  The 
defendants proceeded to sentencing. 
   King  was  sentenced  first.  Even  though  King  and  Martin 
had  not  been  convicted  of  attempting  to  murder  Smith,  the 
                                                 
1 King did not move for a new trial below because he had already filed his 

notice of appeal when the government disclosed the new reports. 
Nos. 16‐1275, 16‐2260, 16‐3084, & 16‐4212                             5 

court  still  had  to  determine  whether  to  consider  it  in 
sentencing  King.  After  a  hearing,  the  court  held  that  the 
attempt  was  not  relevant  conduct  because  the  government 
had  failed  to  establish  by  a  preponderance  of  the  evidence 
that it had been undertaken to further the conspiracy. It gave 
King an above‐guidelines sentence of 230 months. 
   Hoskins was sentenced next. The district court sentenced 
him  to  life  imprisonment,  which  was  within  the  guidelines 
range. 
    Martin  was  sentenced  last.  At  his  sentencing,  the  court 
made two decisions that matter here. First, the court reversed 
course and found that Martin and King’s attempted murder 
of Smith had in fact been committed to further the conspiracy. 
The  court  acknowledged  that  this  finding  contradicted  its 
earlier  finding  on  the  same  issue  in  King’s  sentencing.  It 
explained,  however,  that  it  had  become  convinced  that  its 
initial  ruling  was  wrong  and  added  that  it  probably  would 
have  given  Martin  the  same  sentence  anyway.  Second,  the 
court  concluded  that  the  attempted  murder  of  Carr  was 
relevant conduct because it had been committed to further the 
conspiracy. Martin received a sentence of 310 months, which 
was below his guidelines range of 360 months to life. 
    Before us, the defendants jointly make one argument: that 
the district court erred in denying them a new trial to remedy 
the  alleged  Brady  violation.  Martin  makes  two  individual 
claims:  (1)  that  the  district  court  violated  the  Confrontation 
Clause  and  (2)  that  the  district  court  erred  at  sentencing  by 
finding that the attempted murders of Smith and Carr aimed 
to further the conspiracy. 
6                                  Nos. 16‐1275, 16‐2260, 16‐3084, & 16‐4212 

                                    II. 
    The  defendants  contend  that  they  are  entitled  to  a  new 
trial  because  the  government  failed  to  disclose  the 
information  about  D.J.,  the  confidential  informant,  before 
trial. See Brady, 373 U.S. 83. We review a district court’s denial 
of a motion for new trial based on a Brady claim for abuse of 
discretion. United States v. Walter, 870 F.3d 622, 629 (7th Cir. 
2017). The government argues that King should have to prove 
plain error because he failed to move for a new trial below; 
King  retorts  that  he  had  already  filed  his  notice  of  appeal 
when  the  government  provided  the  Brady  material,  so  he 
couldn’t  have  moved  for  a  new  trial.  Because  King’s  claim 
fails  even  under  the  less  stringent  abuse  of  discretion 
standard, we need not resolve this dispute. 
    To establish a Brady violation, a defendant must show that 
the evidence is “(1) favorable, (2) suppressed, and (3) material 
to  the  defense.”  Id.  (internal  quotation  marks  omitted). 
Because the government does not contest that it suppressed 
the evidence, we consider only whether it was favorable and 
material. 
    Evidence  is  favorable  if  it  is  either  exculpatory  or 
impeaching.  Turner  v.  United  States,  137  S.  Ct.  1885,  1893 
(2017). We have stated that “[e]vidence need only have ‘some 
weight’  or  ‘tendency’  to  be  favorable  to  the  defendant.” 
United  States  v.  Ballard,  885  F.3d  500,  504  (7th  Cir.  2018) 
(quoting  Kyles  v.  Whitley,  514  U.S.  419,  451  (1995)).  The 
defendants  assert  that  because  the  new  evidence  showed 
infighting  within  the  Vice  Lords—such  as  one  member 
ordering the shooting of another and a member switching his 
drug  supplier  to  a  rival  gang—it  demonstrates  that  no 
Nos. 16‐1275, 16‐2260, 16‐3084, & 16‐4212                                          7 

enterprise or conspiracy existed.2 Their argument is grounded 
in the principles that individuals acting “independently and 
without coordination” do not constitute an enterprise under 
RICO, Boyle v. United States, 556 U.S. 938, 947 n.4 (2009), and 
that a conspiracy typically requires cooperative relationships 
seeking to achieve common goals, United States v. Townsend, 
924 F.2d 1385, 1395 (7th Cir. 1991). Because the new evidence 
carries  “some  weight”  in  favor  of  the  defendants  on  these 
points, they clear the “favorability” hurdle. 
    That  leaves  materiality.  The  standard  for  materiality  is 
whether there is “a reasonable probability” that the outcome 
would have been different if the evidence had been disclosed. 
Walter, 870 F.3d at 630. The defendants contend that the new 
evidence  would  have  allowed  them  to  call  DEA  agents  to 
testify about the constant infighting within the Vice Lords and 
about the fact that a confidential informant had led the Vice 
Lords for several years.3 They argue that this would have cast 
doubt on the government’s efforts to prove an enterprise or 
conspiracy, which in turn would have “put the whole case in 
such  a  different  light  as  to  undermine  confidence  in  the 
verdict.” Kyles, 514 U.S. at 435. 


                                                 
2 Because proof of an enterprise or conspiracy is necessary on only three 

of the counts on which the defendants were found guilty, the defendants’ 
Brady argument goes solely to their racketeering conspiracy convictions, 
their  conspiracy  to  possess  with  intent  to  distribute  convictions,  and 
Hoskins’s conspiracy to murder in aid of racketeering activity conviction. 
3  The  government  argues  that  the  evidence  must  be  admissible  to  be 

material under Brady. See United States v. Morales, 746 F.3d 310, 314–15 (7th 
Cir.  2014)  (noting  a  circuit  split  on  this  issue).  Because  the  defendants’ 
claim here fails either way, we need not address this question. 
8                                  Nos. 16‐1275, 16‐2260, 16‐3084, & 16‐4212 

    But neither the evidence of infighting nor the fact of D.J.’s 
cooperation would have put the case in a different light. As 
for  the  evidence  of  infighting,  the  defendants  already  tried 
and  failed  to  persuade  the  district  court  that  infighting  is 
inconsistent with the existence of an enterprise or conspiracy. 
For example, defense counsel asked one of the special agents 
during  cross‐examination  whether  individuals  were 
“working for themselves … [or had] their own agenda when 
they were out on the street.” The special agent answered that 
individuals sometimes had their own goals in mind. And the 
district court noted that the Vice Lords acted as a unit despite 
changes  in  membership  and  leadership—and  even  though 
“Hoskins  was  not  always  obeyed.”  The  belatedly  disclosed 
evidence  is  simply  more  of  the  same,  and  cumulative 
evidence does not justify a new trial under Brady. United States 
v. Ervin, 540 F.3d 623, 631 (7th Cir. 2008). 
    As for D.J.’s cooperation, the presence of a turncoat—like 
the  evidence  of  infighting—is  not  inconsistent  with  the 
existence of an enterprise or conspiracy. An enterprise need 
only have a “purpose, relationships among those associated 
with the enterprise, and longevity sufficient to permit these 
associates to pursue the enterprise’s purpose.” Boyle, 556 U.S. 
at 946. D.J.’s cooperation does not undermine confidence in 
the district court’s conclusion that the Vice Lords satisfied this 
definition: the gang had a sustained hierarchy that persisted 
over  a  ten‐year  period  and  its  members  worked  toward 
common  objectives.  The  fact  that  someone  within  the  gang 
reported  on  its  hierarchy,  members,  and  objectives  bolsters 
rather than undercuts proof that the enterprise or conspiracy 
existed.  
Nos. 16‐1275, 16‐2260, 16‐3084, & 16‐4212                             9 

    The defendants also claim that they could have used the 
new evidence to cross‐examine and impeach Pitts and Myles 
about  the  gang  infighting.  We  have  explained  before  that 
newly  discovered  impeachment  evidence  is  not  ordinarily 
material.  United  States  v.  Brown,  865  F.3d  566,  574  (7th  Cir. 
2017). Regardless, this evidence does not help the defendants. 
As  an  initial  matter,  the  defendants  don’t  identify  any 
differences  between  it  and  the  prior  testimony  of  Pitts  and 
Myles.  Even  if  they  could,  however,  the  impeachment 
evidence  is  cumulative  of  what  the  district  court  already 
learned  during  the  trial.  Like  substantive  evidence, 
“impeachment  evidence  is  not  material  if  it  is  ‘merely 
cumulative.’” Socha v. Richardson, 874 F.3d 983, 989 (7th Cir. 
2017) (quoting United States v. Dweck, 913 F.2d 365, 371 (7th 
Cir. 1990)). 
    The final and weakest piece of the Brady claim comes from 
Martin, who argues that he could have used the suppressed 
evidence from D.J. to impeach Carr and that impeaching Carr 
would  have  affected  his  sentence.  According  to  Martin,  the 
government’s suppression deprived him of the opportunity 
to  explain  that  Carr  was  part  of  a  gang  and  that  Faulkner 
wanted to  take  over his drug spot. This argument is a non‐
starter—the evidence is not exculpatory, much less material. 
   In short, the district court did not abuse its discretion in 
concluding  that  the  belatedly  disclosed  evidence  failed  to 
create a reasonable probability of a different result. 
                                  III. 
   Having disposed of the defendants’ collective Brady claim, 
we  now  turn  to  Martin’s  two  individual  claims.  We  begin 
with  his  argument  that  the  district  court  violated  his  Sixth 
10                                  Nos. 16‐1275, 16‐2260, 16‐3084, & 16‐4212 

Amendment  right  to  confront  the  witnesses  against  him. 
After  he  was  arrested,  Hoskins  gave  a  statement  that 
incriminated  both  himself  and  Martin  in  the  murder  of 
Marcus  Hurley,  and  Investigator  Marquez  related  the 
contents  of  this  statement  at  trial.  Because  Hoskins  didn’t 
testify  at  trial,  Martin  had  no  opportunity  to  cross‐examine 
him.  Martin  argues  that  the  introduction  of  Hoskins’s 
statement therefore violated Bruton v. United States, 391 U.S. 
123 (1968), and that he is entitled to a new trial on the charge 
that he was an accessory after the fact to Hurley’s murder. 
     The Confrontation Clause renders the confession of a non‐
testifying codefendant altogether inadmissible in a jury trial 
if it implicates the defendant. Bruton, 391 U.S. at 135–37. This 
rule  seeks  to  protect  defendants  from  jurors  who  may  be 
incapable of understanding or abiding by the instruction that 
they  can  consider  the  statement  as  evidence  against  one 
defendant  but  not  the  other.  Martin,  however,  had  a  bench 
trial—and  we  have  held  that  the  blanket  rule  of  Bruton  “is 
simply  inapplicable”  in  that  context.  Faulisi  v.  Pinkney,  611 
F.2d 176, 178 (7th Cir. 1979). Because judges, unlike jurors, are 
skilled  at  distinguishing  between  permissible  and 
impermissible uses of evidence, the rationale for Bruton does 
not  apply  when  a  court,  rather  than  a  jury,  serves  as  the 
factfinder. Id.; see Rogers v. McMackin, 884 F.2d 252, 257 (6th 
Cir.  1989)  (“To  apply  Bruton  to  bench  trials  would  be  to 
conclude  that  judges,  like  jurors,  may  well  be  incapable  of 
separating evidence properly admitted against one defendant 
from evidence admitted against another.”).  
    To be sure, judges are not infallible; sometimes, they make 
mistakes. The Supreme Court addressed that circumstance in 
Lee v. Illinois, in which it held that a judge’s reliance on a non‐
Nos. 16‐1275, 16‐2260, 16‐3084, & 16‐4212                        11 

testifying  codefendant’s  pretrial  confession  as  evidence 
against the defendant violated the Confrontation Clause. 476 
U.S. 530, 542–43 (1986). But despite Martin’s argument to the 
contrary, Lee does not render Bruton applicable to bench trials. 
Rather  than  presuming  that  judges  suffer  from  the  same 
incapacity as jurors, Lee simply enforces the bedrock rule that 
absent  an  opportunity  for  cross‐examination,  the 
Confrontation  Clause  prohibits  the  use  of  out‐of‐court 
testimony  as  substantive  evidence  against  the  accused.  See 
Johnson v. Tennis, 549 F.3d 296, 300–01 (3rd Cir. 2008) (rejecting 
“the notion that Lee v. Illinois expanded the Bruton doctrine to 
encompass bench trials” (citation omitted)); Rogers, 884 F.2d 
at 257 (“We do not agree that Lee made Bruton applicable to 
bench  trials.”).  Lee,  which  deals  with  judges,  rather  than 
Bruton, which deals with juries, controls. 
    The question, then, is whether the district court relied on 
Hoskins’s unexamined confession to find him guilty of being 
an accessory after the fact to murder. Martin says that it did, 
but  the  record  doesn’t  support  that  assertion.  Before 
Marquez’s testimony, the district court acknowledged that it 
could  not  use  those  statements  against  Martin  because 
Hoskins did not testify. And when it found Martin guilty of 
this charge, the court stated:  
       The evidence … [is] the photographs of [Martin 
       and King] with Mr. Brown in the days after the 
       murder. And, more important, the tapes, where 
       both admit they are hiding him and, in Martin’s 
       case,  helping  Brown  change  his  appearance. 
       Martin  also  paid  for  his  room  at  the  Red  Roof 
       Inn. … I’ll also add that both of them were with 
       Brown right after the murder, within an hour of 
12                                  Nos. 16‐1275, 16‐2260, 16‐3084, & 16‐4212 

        it, where Mr. Brown has suddenly changed his 
        clothes.  So  all  of  this  shows  to  me,  beyond  a 
        reasonable  doubt,  that  they  knew  why  they 
        were hiding Mr. Brown. 
Trial Tr. 1409–10. This reasoning reveals that the district court 
relied  on  photographs,  tapes,  testimony  from  officers,  and 
other circumstantial evidence. Because the district court did 
not use Hoskins’s pretrial confession against Martin, it did not 
violate Martin’s confrontation right. And because the district 
court did not rely on Hoskins’s statement in finding Martin 
guilty,  Martin’s  secondary  argument—that  Hoskins’s 
statement was unreliable—similarly goes nowhere. 
                                    IV. 
    Martin  also  contends  that  the  district  court  clearly  erred 
by  treating  the  attempted  murders  of  Smith  and  Carr  as 
relevant  conduct  at  sentencing.  Acquitted  or  uncharged 
offenses constitute relevant conduct if they “occurred during 
the  commission  of  the  offense  of  conviction.”  U.S.S.G. 
§ 1B1.3(a)(1). They must be proven by a preponderance of the 
evidence, see United States v. Waltower, 643 F.3d 572, 574 (7th 
Cir. 2011), and we review a district court’s finding regarding 
relevant  conduct  for  clear  error,  United  States  v.  Salem,  597 
F.3d 877, 884 (7th Cir. 2010). 
                                       A. 
    We start with the attempted murder of Smith. At King’s 
sentencing, the district court concluded that the government 
had not proven by a preponderance of the evidence that the 
attempted murder of Smith was committed in furtherance of 
the  conspiracy.  But  at  Martin’s  sentencing  several  months 
Nos. 16‐1275, 16‐2260, 16‐3084, & 16‐4212                          13 

later, it reached the opposite conclusion, explaining that it had 
erred at King’s sentencing.  
    Martin says that the court clearly erred because its factual 
finding  at  his  sentencing  directly  contradicted  its  finding  at 
King’s sentencing. See United States v. Barnes, 602 F.3d 790, 797 
(7th  Cir.  2010)  (“Without  any  justification  for  why  one  co‐
conspirator is responsible for a greater quantity of drugs than 
his  fellow  co‐conspirators,  such  a  discrepancy  in  factual 
findings  is  clearly  erroneous.”).  We  stress  that  the  court’s 
obligation to avoid conflicting findings does not require it to 
adhere to a previous mistake; so long as it adequately explains 
why it was wrong in one sentencing but right in the other, it 
can  rectify the  error.  See United States  v. Block, 705  F.3d  755, 
761–62  (2013)  (“We  never  held  that  trial  courts  cannot 
consider  new  evidence  in  sentencing  a  defendant  after 
making  an  earlier  drug  quantity  determination  for  his  co‐
conspirator.”). The court did so here. It explained that it had 
incorrectly  analyzed  the  attempted  murder  at  King’s 
sentencing  by  asking  whether  the  attempt  was  “logical” 
rather than whether it aimed to further the conspiracy. Under 
the correct analysis, the result changed. Martin had discussed 
or hinted at the attempted murder—both before and after it 
happened—on at least four phone calls with other members 
of  the  Vice  Lords.  For  example,  in  one  recording,  Martin 
explained the situation to fellow member Kenyatta McLaurin. 
He  told  McLaurin  that  the  murder  was  “some  shit  we  [the 
Vice  Lords]  had  set  up.”  What’s  more,  Smith  was  a  former 
member of the Hustlers gang—a gang engaged in an ongoing 
and deadly feud with the Vice Lords. The court held that these 
pieces of evidence established by a preponderance standard 
that  Martin  attempted  to  murder  Smith  to  further  the 
conspiracy. That conclusion isn’t clearly erroneous. 
14                                  Nos. 16‐1275, 16‐2260, 16‐3084, & 16‐4212 

    Martin lodges one last attack on this aspect of his sentence: 
he contends that even if the facts support the district court’s 
finding,  the  disparity  between  his  sentence  and  King’s 
renders  his  sentence  substantively  unreasonable  under  18 
U.S.C.  § 3553(a)(6).  We  review  the  reasonableness  of  a 
defendant’s sentence for abuse of discretion. United States v. 
Harris, 791 F.3d 772, 782 (7th Cir. 2015). Reasonableness under 
§ 3553(a)(6)  depends  on,  among  other  things,  “the  need  to 
avoid  unwarranted  sentence  disparities  among  defendants 
with similar  records  who have  been found guilty of similar 
conduct.”  When  it  performs  that  analysis,  a  district  court 
may—“if  it  wishes”—consider  sentencing  disparities 
between two codefendants. United States v. Solomon, 892 F.3d 
273,  278  (7th  Cir.  2018).  Because,  however,  the  sentencing 
guidelines derive from national patterns, we have also held 
that  a  properly  calculated  guidelines  recommendation 
necessarily  considers  the  “consistency  between  similarly 
situated  defendants.”  United  States  v.  Grigsby,  692  F.3d  778, 
792  (7th  Cir.  2012).  In  this  case,  the  district  court  properly 
calculated  Martin’s  sentence,  the  sentence  was  below  the 
guidelines  range,  and  the  district  court  provided  sufficient 
reasons  for  the  disparity  between  Martin’s  and  King’s 
sentences by admitting error. Thus, it was not substantively 
unreasonable. See United States v. Trudeau, 812 F.3d 578, 594 
(7th Cir. 2016) (asserting that “[a] below‐guidelines sentence 
will almost never be unreasonable.”); United States v. Shamah, 
624  F.3d  449,  460  (7th  Cir.  2010)  (“A  within  guidelines 
sentence  necessarily  gives  weight  and  consideration  to 
avoiding unwarranted sentencing disparities.”). 
Nos. 16‐1275, 16‐2260, 16‐3084, & 16‐4212                          15 

                                  B. 
    Martin also argues that the district court clearly erred in 
treating the attempted murder of Carr as relevant conduct at 
sentencing. We disagree. Evidence showed that the attempted 
murder was committed to further the conspiracy.  
    First,  Myles testified at trial that Martin gave him a gun 
and  asked  him  to  kill  Carr.  Second,  both  Myles  and  Martin 
were  members  of  the  Vice  Lords.  And  third,  Martin  was 
Myles’s  superior  within  the  gang’s  hierarchy.  These  facts 
support the district court’s conclusion that attacking Carr was 
gang‐related. In addition, former Vice Lords leader Faulkner 
had previously made an attempt on Carr’s life so that he could 
take  over  Carr’s  drug  spot  at  Division  and  Pulaski.  In  fact, 
Faulkner was facing charges related to an attempt on Carr’s 
life at the time of the second attempted murder (and Carr was 
planning to testify against him). Carr was no stranger to the 
Vice  Lords.  Given  this  evidence,  we  do  not  think  that  the 
district  court  clearly  erred  in  concluding  that  attempting  to 
murder Carr aimed to further the conspiracy. Compare United 
States v. Garcia, 754 F.3d 460, 472 (7th Cir. 2014) (concluding 
that  violence  aided  racketeering  activity  because  the  order 
“went  through  [the  gang’s]  chain  of  command[,]  it  was 
implemented  by  subordinates,”  and  it  followed  the  gang’s 
practices), with United States v. Thai, 29 F.3d 785, 818 (2d Cir. 
1994)  (concluding  that  violence  did  not  aid  racketeering 
activity  when  there  was  “no  evidence  from  which  the  jury 
could conclude that [defendant’s] motive … was other than 
purely mercenary”). 
                                  * * * 
   We AFFIRM the judgments of the district court.